Citation Nr: 0509646	
Decision Date: 04/01/05    Archive Date: 04/15/05	

DOCKET NO.  96-18 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder of the cervical spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than post-traumatic 
stress disorder), claimed as major depression.  

3.  Entitlement to service connection for post-traumatic 
stress disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
May 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., as well as from a January 2004 decision by the VARO in 
Pittsburgh, Pennsylvania.  

In a rating decision of August 1990, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder, as well as for a disorder of the cervical spine.  
The veteran voiced no disagreement with that decision, which 
has now become final.  Since the time of the August 1990 
rating decision, the veteran has submitted additional 
evidence in an attempt to reopen his claims.  The RO found 
such evidence new, but not material, and the current appeal 
ensued.  

The Board notes that, in correspondence dated in August 2003, 
the veteran stated that his appeal should be for:

1)	Cervical spine condition
2)	Major Depression with Dysthymia
3)	[Post] Traumatic stress disorder with some brain 
damage

In that same correspondence, the veteran indicated that his 
left shoulder dislocation was "not bothering (him) much," and 
went on to elaborate regarding his claims of service 
connection for a cervical spine disorder, major depression, 
and post-traumatic stress disorder.  The Board notes that, in 
subsequent correspondence from the veteran, he made no 
mention of, and voiced no further arguments regarding, the 
issue of service connection for a chronic left shoulder 
disorder.  Under the circumstances, the Board is of the 
opinion that the veteran has effectively withdrawn from 
consideration the issue of service connection for a chronic 
left shoulder condition.

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for post-traumatic 
stress disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In a decision of August 1990, the RO denied entitlement 
to service connection for an acquired psychiatric disorder, 
and a disorder of the cervical spine.  

2.  Evidence submitted since the time of the RO's August 1990 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or it is cumulative 
or redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 


CONCLUSIONS OF LAW

1.  The decision of the RO in August 1990 denying the 
veteran's claims for service connection for an acquired 
psychiatric disorder and a disorder of the cervical spine is 
final.  38 U.S.C.A. § 4004(b) (1990) (38 U.S.C.A. § 7104(b) 
(West 2002)); 38 C.F.R. § 19.192 (1990) (38 C.F.R. § 20.1102 
(2003)).

2.  New and material evidence not having been submitted, the 
claims of entitlement to service connection for an acquired 
psychiatric disorder and a disorder of the cervical spine are 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.  

In the present case, in correspondence of December 2001 and 
August 2003, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by the VA, and the need for him to advise VA of or 
submit any additional evidence that he wanted to have 
considered.  

The veteran and his representative were also provided with a 
Statement of the Case, and various Supplemental Statements of 
the Case.  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims, and the 
requirement to submit evidence establishing a nexus between 
the veteran's psychiatric disability and cervical spine 
disorder and some incident or incidents of his period of 
active military service.  By way of these documents, the 
veteran and his representative were also specifically 
informed of the cumulative evidence previously provided to 
the VA, or obtained by the VA on the veteran's behalf.  In 
point of fact, all of the aforementioned correspondence 
informed the veteran of the evidence that he was responsible 
for submitting, and what evidence the VA would obtain in 
order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in December 2001 and August 2003 
was provided by the AOJ prior to the final transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and 
Supplemental Statements of the Case were provided to the 
appellant.  In the case at hand, the claimant has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Accordingly, to decide the appeal would not be prejudicial to 
the claimant.  



Factual Background

In a rating decision of August 1990, of which the veteran was 
notified, and with which he voiced no disagreement, the RO 
denied entitlement to service connection for an acquired 
psychiatric disorder, and a disorder of the cervical spine.  
At that time, the RO noted that a Physical Evaluation Board 
had determined that the veteran's major depression existed 
prior to his entry into service, and was not aggravated 
therein.  Reportedly, the veteran's psychiatric disability 
had existed since approximately 1988.  The veteran was 
married from 1986 to 1989, and experienced some difficulty 
with his ex-wife and her family.  In fact, he had joined the 
Navy in order to get away from them.  Following the Physical 
Evaluation Board in May 1990, the veteran was seen for what 
was determined to be a possible personality disorder "by 
history."  

Regarding the veteran's cervical spine disability, the RO 
noted that, in October 1989, the veteran complained of neck 
pain which he dated to the time of a motor vehicle accident 
approximately 18 months earlier.  Radiographic studies 
conducted in December 1989 revealed the presence of a 
congenital fusion at the level of the 3rd and 4th cervical 
vertebrae.  Physical examination in May 1990 showed the 
veteran's neck to be supple, without masses, and no other 
problems.  

Based on the aforementioned, the RO, in its August 1990 
decision determined that the veteran's depression had existed 
prior to service, without evidence of inservice aggravation.  
Additionally noted was that a personality disorder was not a 
disability for which VA compensation could be paid.  Phobias, 
inattentiveness, and memory problems were described as 
psychiatric symptoms, not independent psychiatric disorders 
considered ratable disabilities.  The veteran's congenital 
fusion of the cervical spine was a constitutional or 
developmental abnormality, and not a disability for VA 
purposes.  Accordingly, the RO denied entitlement to service 
connection for an acquired psychiatric disorder, including 
major depression, as well as for a disorder of the cervical 
spine.  That determination was adequately supported by and 
consistent with the evidence then of record.


In August and October 1994, the veteran's request to reopen 
his claims for service connection for an acquired psychiatric 
disorder, and a disorder of the cervical spine were received.  

In correspondence of April 1991, the veteran's private 
physician indicated that, during the period from 
December 1990 to April 1991, the veteran had undergone 
treatment for, among other things, cervical disc problems and 
radiculopathy.  Reportedly, investigation had revealed the 
presence of diffuse rotation of the cervical vertebrae from 
C1 to C7, as well as a congenital fusion of the 2nd and 3rd 
cervical vertebrae.  Noted at the time was that the veteran 
had given a past history of injury in June 1989, at which 
time his cervical disc reportedly had its inception.  

In correspondence of May 1994, another of the veteran's 
private physicians wrote that, during the period from 
December 1990 to August 1991, the veteran had received 
treatment for depression.

In correspondence of October 1994, a private orthopedic 
surgeon wrote that the veteran had been undergoing treatment 
for the past four years for, among other things, a cervical 
disc problem.  The veteran indicated to the physician that he 
had been told that his disc problem had started in and had 
been aggravated by basic military training in March 1989.

In February 1995 the veteran submitted a copy of an 
application for life insurance dated in October 1988.  He 
contends this document shows that he was "normal and healthy, 
with no disability" at that time.

In correspondence of February 1995 one of the veteran's 
private physicians wrote that, during the period from 
August 1994 to September 1994, the veteran had undergone 
treatment for major depression and cervical disc herniation.  

In correspondence of February 1995, another private physician 
indicated that, during the period from December 1990 to 
February 1995, the veteran had undergone treatment for, among 
other things, cervical disc herniation.  

In correspondence of February 1995, another of the veteran's 
private physicians wrote that, since the time of the 
veteran's discharge, he had received treatment for, among 
other things, major depression and cervical disc herniation.

VA outpatient treatment records covering the period from 
August to November 1990 were received in May 1995, showing 
treatment during that time primarily for various psychiatric 
problems.  In an entry of September 1990, it was noted that 
the veteran was somewhat paranoid, with tangentiality, and 
pressure of speech.  The pertinent clinical impression was 
rule out schizophrenia.  

Correspondence from the veteran's father dated in June 1995 
was to the effect that the veteran had been under treatment 
since December 1990 for depression and cervical disc disease 
with radiculopathy. 

During the course of the veteran's Substantive Appeal in 
August 1995, he indicated that he was not, in fact, seeking 
service connection for a congenital fusion of the 3rd and 4th 
cervical vertebrae.

In correspondence of May 1996, the veteran indicated that he 
was "not bothered" by his congenital fusion of the 3rd and 
4th cervical vertebrae, but was rather seeking service 
connection for a diffuse rotation of the cervical vertebrae 
with cervical radiculopathy and cervical dysfunction.  

In correspondence of May 1996, the veteran's father wrote 
that, while in service, the veteran had suffered an injury 
which resulted in diffuse rotation of the 1st through the 7th 
cervical vertebrae, culminating in restrictive movements and 
a "stiff neck."  Also noted was that, following this 
incident, the veteran began to experience "anxiety."

In correspondence of November 1996, the veteran's private 
physician wrote that, during the period from March 1995 to 
May 1996, the veteran had received treatment for, among other 
things, major depression.


In correspondence of June 1998, the same physician who had 
furnished the November 1996 statement wrote that, during the 
period from July 1996 to July 1998, the veteran had received 
treatment for, among other things, major depression followed 
by dysthymia. 

VA fee basis psychological testing conducted in October 2002 
was consistent with significant scores on the paranoid scale, 
with accompanying anxiety and depression.  Also noted were 
problems in adjustment in the areas of family relations, sex, 
interpersonal relations, and self-concept.  

In January 2003, a VA fee basis psychiatric examination was 
accomplished.  At the time of examination, it was noted that 
the veteran had come to the United States in 1988 to join his 
wife, following which he lived with his wife and her family.  
According to the veteran, he was "harassed and tortured" by 
his wife's family, with the result that he began to 
experience certain psychiatric problems.  These "psychiatric 
problems" involved bizarre delusions, ranging from injections 
to his left testicle and carotid, to thoughts that his wife's 
family was putting acid on him. 

Apparently, the veteran lived with his wife for 2 or 3 
months, and then moved out.  At that time, he took the 
Medical Entrance examination, which he failed.  According to 
the veteran, his failure was the result of his having no time 
to study for the examination.  The veteran was also upset 
that all of his friends had passed the examination on their 
first attempt.  According to the veteran, in July 1988, his 
wife applied for a divorce.  Apparently, cultural differences 
in the United States had influenced the veteran's thinking.  
He developed paranoid ideas regarding homosexual life in the 
United States and believed that "some network" was present 
and responsible for a motor vehicle accident which occurred 
during this period.  Shortly thereafter, the veteran went to 
a city hospital for psychiatric help, though no evidence of 
that treatment was of record.  The veteran then joined the 
United States Navy in December 1988.  According to the 
veteran, he hoped that the Navy would be a "safe" place, 
especially from his wife's relatives, and that it would 
enable him to study in his free time and pass his medical 
examination.  


The examiner further noted a history that during the 
veteran's service in the Navy, he experienced "cultural 
differences" which became more evident, and resulted in 
problems with his co-workers.  The veteran felt discriminated 
against and isolated, and developed a low self-esteem.  
Reportedly, the veteran felt "harassed" by his co-workers.  

The examiner also discussed the reports in the record.  In 
May 1989, the veteran received a diagnosis of 
undifferentiated somatiform disorder secondary to stressors 
of financial, marital, and occupational life areas.  In 
October 1989, the veteran received a diagnosis of adjustment 
disorder with depressed mood.  In November 1989, the veteran 
was seen at a regional Air Force hospital, where he was 
admitted and examined by a staff psychiatrist.  That 
psychiatrist's report showed an onset of illness estimated to 
be some time in early 1988, with acute worsening during the 2 
to 3 months prior to admission to the hospital.  External 
precipitating stress was estimated to be severe in terms of 
its effects on the average man.  Noted at the time was that 
it was impossible to determine how the veteran's premorbid 
personality and predisposition might have affected the 
likelihood of his developing a major depression with 
psychotic features.  The final diagnosis was major 
depression, single episode, with mood congruent and 
incongruent psychotic features, resolved with medication, 
existed prior to service "with secure aggravation."  An 
additional diagnosis noted was congenital C2-3 cervical spine 
fusion.  In December 1989, the veteran was admitted to a 
medical facility with a diagnosis of major depression with 
psychotic features.  Shortly thereafter, in May 1990, the 
veteran was discharged from service.

On mental status examination, the veteran appeared anxious 
and flustered.  His talk was relevant, but circumstantial, 
and there was some evidence of pressure of thought.  
Throughout the interview, the veteran appeared nervous and 
anxious.  When questioned, he stated that he felt depressed.  
He complained of a lack of interest, and kept ruminating 
about the past.  According to the veteran, he had no 
initiative, and no plans regarding his financial future.  
Also noted was an absence of confidence and low self-esteem.  
The veteran's concentration was poor, and there was evidence 
of a low libido.  Also noted were problems with paranoid 
delusions.  According to the veteran, he was discriminated 
against because of his race, color, and religion.  Noted at 
the time was that the veteran showed partial insight into his 
condition.  The examiner diagnosed PTSD.

In correspondence of August 2003, the veteran's private 
physician wrote that he had been seeing the veteran since 
1991 for neck pain due to stiffness of the cervical 
vertebrae, and for major depression.  Reportedly, the 
veteran's physician had known him in 1986 and 1987, when he 
was in India, and "in good health." 

In correspondence of April 2004, the veteran's brother wrote 
that the veteran's illness had occurred in and had been 
aggravated by his service in the United States Navy.  
According to the veteran's brother, the veteran's problems 
had begun in 1989, while in service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  However, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that determination, absent disagreement 
by the veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (2002).  Where a claim for entitlement to 
service connection has been previously denied, and that 
decision has become final, the claim can be reopened and 
reconsidered only where new and material evidence has been 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's 
applications to reopen his previously denied claims of 
service connection for an acquired psychiatric disorder and a 
disorder of the cervical spine were filed in August and 
October 1994, and, as such, the prior version of 38 C.F.R. 
§ 3.156(a) applies to his claims.  See 38 C.F.R. § 3.156(a) 
(2003).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in conjunction with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2003).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter it's decision.  Hodge, at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the present case, at the time of the RO decision denying 
entitlement to service connection for an acquired psychiatric 
disorder and a cervical spine disability in August 1990, 
there were on file the veteran's service medical records.  
Those records clearly showed that, in the opinion of a 
Physical Evaluation Board, the veteran's psychiatric 
disability preexisted his period of active military service, 
with no evidence of inservice aggravation.  Apparently, the 
veteran's psychiatric problems had existed since 
approximately 1988, and involved difficulties with his former 
wife and her family.  In fact, the veteran reportedly joined 
the Navy in order to get away from his wife and her family.  
Service medical records additionally demonstrated that, in 
October 1990, the veteran complained of neck pain dating 
to the time of a motor vehicle accident approximately 18 
months earlier.  Radiographic studies showed the presence of 
a congenital cervical fusion at the level of the 3rd and 4th 
cervical vertebrae, a disability for which the veteran has 
specifically stated he does not desire service connection.  
On physical examination in May 1990, the veteran's neck was 
supple, without masses or any other problem.  

Based on a review of the veteran's service medical records, 
the RO concluded that his psychiatric disability had 
preexisted his entry upon active service, with no evidence of 
aggravation therein.  The RO additionally concluded that the 
congenital fusion of the veteran's cervical spine noted in 
service was a constitutional or developmental abnormality 
and, as such, an inappropriate subject for a grant of service 
connection.  Those conclusions were adequately supported by 
and consistent with the evidence then of record, and are now 
final.  

Evidence received since the time of the August 1990 RO 
decision, consisting primarily of various statements from a 
number of the veteran's private physicians, as well as VA 
outpatient treatment records and examination reports, while 
new in the sense that it was not previously of record, is not 
material.  More to the point, that evidence shows only 
continuing problems related to the veteran's psychiatric 
disability and cervical disc pathology, with no demonstrated 
relationship between such problems and the veteran's period 
of active military service.  

While in certain correspondence, a number of the veteran's 
private physicians have attempted to link his current 
psychiatric and cervical disc problems with some incident of 
his active service, such statements are based in large part 
upon history provided by the veteran, rather than a medical 
finding by the physician.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, is of limited 
probative value); see also Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993).  This history 
was also provided to the in-service examiners and was 
considered by the RO in the 1990 decision.  Thus, this 
evidence is duplicative and/or cumulative in nature, and does 
not constitute new and material evidence. 

For the reasons noted above, the Board finds that new and 
material evidence has not been submitted to reopen the 
claims, and the appeal is denied.






	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disorder (other than post-traumatic stress disorder), claimed 
as major depression, the benefit sought on appeal is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for a disorder of the cervical 
spine, the benefit sought on appeal is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for post-traumatic stress disorder.  In 
that regard, in a rating decision of January 2004, of which 
the veteran was informed the following month, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder.  While in May 2004, approximately three months 
later, the veteran submitted correspondence which could 
reasonably be construed as a Notice of Disagreement, the RO 
has yet to issue a Statement of the Case on the issue of 
service connection for post-traumatic stress disorder.  This 
must be accomplished prior to a final adjudication of the 
veteran's claim.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following action:

The RO should issue a Statement of the 
Case on the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  Accompanying that 
Statement of the Case should be notice to 
the veteran of his appellate rights, and 
of the need to timely file a Substantive 
Appeal in order to perfect his claim.  
The Statement of the Case must contain 
notice of all relevant action taken on 
the veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  

Following completion of the above, the case should be 
returned to the Board only if the veteran perfects his appeal 
as to the issue of service connection for post-traumatic 
stress disorder with the filing of a timely Substantive 
Appeal.  The purpose of this REMAND is to provide the veteran 
due process, and to comply with various precedent decisions 
of the United States Court of Appeals for Veterans Claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


